DETAILED ACTION

Notice to Applicant
This communication is in response to the amendment submitted September 20, 2022.  Claims 1, 8, 18, and 22 are amended.  Claims 1 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn based upon the amendment submitted September 20, 2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites “displaying and associating an insulin therapy recommendation….. exhibited the sored order of PWDs”, which is interpreted as a spelling error.  It is interpreted to mean “sorted”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 30 are drawn to a method and system which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites a method for prioritizing the presentation of information about patients with diabetes (PWDs) receiving insulin- based therapy comprising: receiving blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy, wherein the PWDs are associated with a provider caring for the PWDs; receiving therapy data for at least one PWD of the selectable list of PWDs; based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for at least one PWD of the selectable list of PWDs, wherein the therapy insights comprise clinical advice for insulin-based management of the at least one patient's diabetes; sorting an order of PWDs within the selectable list of PWDs based partially on a number of determined therapy insight associated with respective PWDs; displaying the selectable list of PWDs, the selectable list of PWDs comprising a column comprising an indication of a number of the determined therapy insights corresponding to the at least one PWD of the selectable list of PWDs; and sorting the selectable list of PWDs based at least partially on a number of determined therapy insights associated with each PWD of the selectable list of PWDs.
Independent claim 8 recites a method for presenting therapy insights that includes pre-generated content comprising receiving blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy, wherein the PWDs are associated with a provider caring for the PWDs; receiving or determining insulin therapy data for at least one PWD of the selectable list of PWDs; displaying the insulin therapy data; displaying the selectable list of PWDs; determining or receiving one or more therapy insights corresponding to at least one PWD of the selectable list of PWDs, the therapy insight generated based in part on the blood glucose data or the insulin therapy data of the PWD, wherein the therapy insight includes pre-generated content, the pre- generated content comprising clinical advice for insulin-based management of a person's diabetes; sorting an order of PWDs within the selectable list of PWDs based partially on a number of determined therapy insight associated with respective PWDs; displaying and associating the one or more therapy insights with respective PWDs within the selectable list of PWDs, the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs; and sorting the selectable list of PWDs based at least partially on a number of therapy insights associated with each PWD of the selectable list of PWDs.
Independent claim 18 recites a method for presenting therapy insights that includes pre-generated content comprising: receiving blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy, wherein the PWDs are associated with a provider caring for the PWDs; receiving or determining insulin therapy data for at least one patient of the selectable list of patients; displaying the selectable list of PWDs, and associating at least one therapy insight with a PWD within a column portion of the selectable list of PWDs, the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs the at least one therapy insight being generated based in part on one or more of the insulin therapy data or the blood glucose data of the PWD, wherein the therapy insight includes first pre-generated content corresponding to the insulin-based therapy; sorting an order of PWDs within the selectable list of PWDs based partially on a number of determined therapy insight associated with respective PWDs; displaying and associating an insulin therapy recommendation corresponding to the therapy insight with a PWD within the selectable list of PWDs, the insulin therapy recommendation generated based in part on the insulin therapy data of the PWD, wherein the insulin therapy recommendation includes second pre-generated content corresponding to the insulin-based therapy of the PWD; and sorting the selectable list of PWDs based at least partially on a number of therapy insights associated with each PWD of the selectable list of PWDs.
Independent claim 22 recites providing pre-generated content of clinical advice, related to behaviors of a patient with diabetes (PWD), to a provider caring for the PWD, comprising: receive one or more of blood glucose data or insulin therapy data; based at least partially on the one or more of blood glucose data or insulin therapy data, detect a clinically relevant pattern in insulin therapy data; identify a predefined behavior of a PWD responsive to the detected clinically relevant pattern, wherein the predefined behavior of the PWD is related in perspective of insulin-based management of a person's diabetes; and select a therapy insight associated with the identified predefined behavior of the PWD, wherein the therapy insight comprises pre-generated content of clinical advice for insulin-based management of a person's diabetes; receive the selected therapy insight, display a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy; sorting an order of PWDs within the selectable list of PWDs based partially on a number of determined therapy insight associated with respective PWDs; displaying and associating the received, selected therapy insight within a PWD column portion of the selectable list of PWDs, the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs: and sorting the selectable list of PWDs based at least partially on a number of therapy insights associated with each PWD of the selectable list of PWDs.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and case manager to assist with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “an electronic device”, “a blood glucose sensor and at a device having one or more processors, a memory and a display”,, “displaying, on the display”, “an insight determination system comprising at least one processor”, “at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause an insights determination system of the system to”, and “a health care provider (HCP) device” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0046] A given client computing platform may include one or more processors configured to execute computer program modules. The computer program modules may be configured to enable an expert (e.g., an administrator) or user associated with a given client computing platform to interface with CDS system l00A and/or external resources, and/or provide other functionality attributed herein to client computing platform(s ). By way of non-limiting example, a given client computing platform may include one or more of a desktop computer, a laptop computer, a handheld computer, a tablet computer, a NetBook, a smart phone, a gaming console, a media console, a set top box, a kiosk, and the like.
[0195] The embodiments described herein may include the use of a special-purpose or general-purpose computer including various computer hardware or software modules, as discussed in greater detail below.
[0196] Embodiments described herein may be implemented using computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media may be any available media that may be accessed by a general-purpose or special-purpose computer. Special-purpose computer is intended to be interpreted broadly and encompasses embedded systems, microcontrollers, application specific integrated circuits, digital signal processors, and general-purpose computers programmed for specific purposes. Segments (e.g., code segment or data segment) may refer to a portion (e.g., address) of memory, virtual memory, or an object file.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 

Dependent Claim Analysis
Dependent claim(s) 2 – 7, 9 – 17, 19 – 21, and 23 - 30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., herein after Anderson (U.S. Publication Number 2018/0296143 A1) in view of Gordon et al., herein after Gordon (U.S. Publication Number 2003/0167185 A1) further in view of Shrager et al., herein after Shrager (U.S. Publication Number 2020/0411199 A1).

Claim 1 (Currently Amended): Anderson teaches a method to prioritize presentation of information at an electronic device, the information about patients with diabetes (PWDs) receiving insulin- based therapy (paragraph 5 discloses analyte measurement devices and disease management systems for providing a suggestion to a patient and/or healthcare professional in managing a chronic condition such as diabetes; paragraph 30 discloses subsets of data may be used to prioritize attention and resources for the patient), the method comprising: 
	receiving, from a blood glucose sensor (paragraph 6 discloses receiving data from an analyte measurement device (e.g. blood glucose monitor)) and at a device having at least one processor, at least one memory and a display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device), blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy (Figure 4 discloses transferring blood glucose results to the cloud from an analyte measurement device; paragraph 16 discloses the patient may be selected for treatment from a healthcare professional based on the patient classification), wherein the PWDs of the selectable list of PWDs are associated with a provider caring for the PWDs (Figure 4 discloses a care circle of family, friends, and nurses indicating an association between the patient and provider; paragraph 116 discloses a set of one or more predetermined contacts including emergency, health care providers, and sharing circle; paragraph 121 discloses a patient docket of a coach and/or health care professional’s caseload, indicating patients associated with a health care professional); 
	receiving, at the device, therapy data for the at least one patient of the selectable list of PWDs (paragraph 79 discloses a patient data section that displays patient data, including the type of therapy data (e.g. insulin) for adjustable time frames (7 days, 30 days));
displaying, on the display, the selectable list of PWDs exhibiting the sorted order of PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin-based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive).
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
	based at least partially on one or more of the blood glucose data or the therapy data of the at least one patient of the selectable list of PWDs, determining one or more therapy insights for the at least one patient of the selectable list of PWDs, wherein the therapy insights comprise clinical advice for insulin-based management of the at least one patient’s diabetes (paragraph 53 discloses the display includes an alphabetic listing of patient names, thus a selectable list of patients; paragraph 62 discloses determining whether patient has reached the oral agent stage or the insulin stages based on the guidelines recommended for treatment of diabetes; paragraph 64 discloses prescribing a recommended amount of insulin based on the patient’s weight, with the provider capable of adjusting the patient’s dosage as needed; paragraph 67 discloses reviewing patient’s interim history, physical conditions, and laboratory results to provide recommendations for considering different insulin stages (modifying dosage based on whether there is improvement/no improvement in the patient’s data);
the displayed selectable list of PWDs (Figure 5 discloses an alphabetic listing of patient names) comprising a column portion comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs (Figure 7B; paragraph 3 discloses generating displays containing treatment guidelines for use by a medical provider, which is interpreted as a display of therapy insights; paragraph 17 discloses a data storage component which is adapted to store guideline data representing guidelines for assessing a condition of an entity, guidelines for taking action, or both; paragraph 54 discloses generating a display and illustrating a screening and pathway for the patient which is termed a diagram, however, the term diagram can also refer to other types of displays including spreadsheets and lists (which is correlated to columns); paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Anderson to further include integrating data with guidelines to generate displays containing the guidelines and data by integrating the patient data with treatment guidelines to assist a healthcare provider in providing treatment to a patient as disclosed by Gordon.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson in this way to provide a system and method capable of integrating patient data with Staged Diabetes Management guidelines, which uses diagrams or decision paths to illustrate to a healthcare provider different courses of treatment for a diabetes patient, so as to provide an overall Staged Diabetes Management technique (paragraphs 9 and 12).
Anderson and Gordon fail to explicitly teach the following limitations met by Shrager as cited: 
sorting an order of PWDs within the selectable list of PWDs based at least partially on a number of determined therapy insight associated with respective PWDs of the selectable list of PWDs (paragraph 106 discloses filters to further sort and/or narrow the ranked search where the ranked treatment options (therapy insights) may be limited to only include those options supported by certain kinds of evidence, such as clinical modes; paragraph 115 discloses an algorithm can generate one or more treatment options (therapy insights) for the patient).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Anderson and Gordon to further include a patient-centric approach to precision oncology that enables rapid global learning from every patient treatment, including an artificial intelligence based platform, which dynamically generates and tests novel personalized treatment hypotheses as disclosed by Shrager.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson and Gordon in this way by providing a faster way to improve outcomes by aggregating the insights, experiences, and intuitions of the best clinicians, and continuously validating and refining them based on real-world outcomes data (Shrager:  paragraph 16).

Claim 2 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 1.
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein displaying the selectable list of PWDs comprises: displaying glucose data corresponding to each of the PWDs in the selectable list of PWDs (paragraph 53 discloses an alphabetic listing of patient names; paragraph 54 discloses selecting a diagnosis and treatment for a particular patient (“Sandra Dee”); paragraph 55 discloses displaying risk factors and symptoms as well as blood glucose levels).
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 3 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 2. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein displaying the glucose data comprises: displaying one or more of estimated glycated hemoglobin (hemoglobin Alc) and patient glucose percentage (paragraph 9 discloses the Staged Diabetes Management system; paragraph 76 discloses a list of names which displays certain patient information associated with the name such as HbA1c, blood pressure and LDL).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 4 (Previously Presented):  Anderson, Gordon, and Shrager teach the method of claim 1.  Anderson teaches a method further comprising: displaying: 
a first PWD in the selectable list of PWDs and a first number of active insights associated with the first PWD (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic; paragraph 76 discloses scale factors based on one or more types of diabetes, age, and time diagnosed with diabetes, as well as scale factors for a subgroup of patients configured to appropriately represent health or range of health for that subgroup); and 
a second PWD in the selectable list of PWD and a second number of active insights associated with the second PWD (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources), wherein a value of the second number is less than a value of the first number (paragraph 121 discloses patient treatment for one or more patient subsets where patients may be classified as high risk, low risk, urgent, inactive, or new patient – although Anderson does not explicitly disclose a value, the analysis of the patient data determine which group the patient would be classified to); 
in response to the value of the first number of active insights being more than the value of the second number of active insights, sorting the first PWD above the second PWD within the selectable list of PWDs (paragraph 30 discloses a health care professional may use the data of a plurality of patients to classify the patient to one or more subsets, where the subsets are used to prioritize attention and resources indicating the sorting of patients (patient with diabetes) based on the data (determined therapy insights); paragraph 104 discloses prioritizing a patient docket to aid in managing a patient population by automatically collecting, analyzing, organizing, and presenting measurement data to a health care professional for intervention where patients classified as high risk are given the highest priority (sorted based on the risk value of high, low, urgent, or inactive));
in response to the value of the first number of active insights decreasing to an updated value less than the value of the second number, displaying the first PWD below the second PWD in the selectable list of PWDs (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic); and 
in response to the value of second number of active insights increasing an updated value greater than the value of the first number, displaying the second PWD above the first PWD in the selectable list of PWDs (paragraph 76 discloses a display which can be configured to include patient names along with any other patient related information deemed appropriate). 

Claim 5 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 1. Anderson teaches a method further comprising: 
receiving a selection of a PWD in the selectable list of PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin-based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); and 
in response to receiving the selection, displaying the determined one or more therapy insights associated with the selected PWD (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic; paragraph 76 discloses scale factors based on one or more types of diabetes, age, and time diagnosed with diabetes, as well as scale factors for a subgroup of patients configured to appropriately represent health or range of health for that subgroup).

Claim 6 (Original): Anderson, Gordon, and Shrager teach the method of claim 1. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
further comprising: displaying a number of active insights associated with a PWD (Figure 26A discloses a patient’s current therapy; paragraph 79 discloses a current therapies section which indicates the type of therapy that the patient in undergoing); 
in response to a PWD acceptance of an insight of the first number of active insights by a PWD, displaying a decremented number of the active insights (paragraph 79 discloses a provider can select a different pathway (insight) for display); 
in response to a health care provider (HCP) accepting an insight, at the device, displaying an incremented number of the active insights (paragraph 59 discloses various types of recommendations for diet, exercise, and medication indicating an increase in the number of active treatments).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 7 (Original): Anderson, Gordon, and Shrager teach the method of claim 1. Anderson teaches a method wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior).  

Claim 8 (Currently Amended): Anderson teaches a method for prioritizing  presentation of therapy insights that includes pre-generated content at an electronic device (paragraph 5 discloses analyte measurement devices and disease management systems for providing a suggestion to a patient and/or healthcare professional in managing a chronic condition such as diabetes; paragraph 30 discloses subsets of data may be used to prioritize attention and resources for the patient; paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), the method comprising: 
receiving, from a blood glucose sensor (paragraph 6 discloses receiving data from an analyte measurement device (e.g. blood glucose monitor) and at a device having at least one processor, at least one memory and display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device), blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy (Figure 4 discloses transferring blood glucose results to the cloud from an analyte measurement device; paragraph 16 discloses the patient may be selected for treatment from a healthcare professional based on the patient classification), wherein the PWDs of the selectable list of PWDs are associated with a provider caring for the PWDs (Figure 4 discloses a care circle of family, friends, and nurses indicating an association between the patient and provider; paragraph 116 discloses a set of one or more predetermined contacts including emergency, health care providers, and sharing circle; paragraph 121 discloses a patient docket of a coach and/or health care professional’s caseload, indicating patients associated with a health care professional);
receiving or determining, at the device, insulin therapy data the at least one patient of the selectable list of PWDs (paragraph 79 discloses a patient data section that displays patient data, including the type of therapy data (e.g. insulin) for adjustable time frames (7 days, 30 days));
displaying, on the display the insulin therapy data  (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin-based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); 
displaying on the display, the selectable list of PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin-based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive);
wherein the therapy insight includes pre-generated content (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health; This feature is further supported by Gordon as discussed below).
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
insulin therapy data (Figure 22 discloses the insulin therapy prescribed; paragraph 67 discloses providing recommendations for considering different insulin stages based on the patient’s interim history and physical condition; paragraph 79 discloses a current therapies section indicating the type of insulin therapy the patient is undergoing); and 
determining or receiving one or more therapy insights corresponding to the at least one patient of the selectable list of PWDs (paragraph 62 discloses determining whether patient has reached the oral agent stage or the insulin stages based on the guidelines recommended for treatment of diabetes; paragraph 64 discloses prescribing a recommended amount of insulin based on the patient’s weight, with the provider capable of adjusting the patient’s dosage as needed; paragraph 67 discloses reviewing patient’s interim history, physical conditions, and laboratory results to provide recommendations for considering different insulin stages (modifying dosage based on whether there is improvement/no improvement in the patient’s data), the therapy insight generated based in part on the insulin therapy data of the PWD (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient), 
wherein the therapy insight includes pre- generated content, the pre-generated content comprising clinical advice for insulin-based management of a person's diabetes
(paragraph 59 discloses clicking on the term “Type 2 master decision path”, which retrieves the appropriate data from the database and provides the data to the browser, providing various types of recommendations for diet, exercise, and medication (thus, pre-generated content)); 
displaying and associating the one or more therapy insights with respective PWDs exhibiting the sorted order within a column portion of the selectable list of PWDs, the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs (Figure 7B; paragraph 3 discloses generating displays containing treatment guidelines for use by a medical provider, which is interpreted as a display of therapy insights; paragraph 17 discloses a data storage component which is adapted to store guideline data representing guidelines for assessing a condition of an entity, guidelines for taking action, or both; paragraph 54 discloses generating a display and illustrating a screening and pathway for the patient which is termed a diagram, however, the term diagram can also refer to other types of displays including spreadsheets and lists (which is correlated to columns); paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Anderson to further include integrating data with guidelines to generate displays containing the guidelines and data by integrating the patient data with treatment guidelines to assist a healthcare provider in providing treatment to a patient as disclosed by Gordon.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson in this way to provide a system and method capable of integrating patient data with Staged Diabetes Management guidelines, which uses diagrams or decision paths to illustrate to a healthcare provider different courses of treatment for a diabetes patient, so as to provide an overall Staged Diabetes Management technique (paragraphs 9 and 12).
Anderson and Gordon fail to explicitly teach the following limitations met by Shrager as cited: 
sorting an order of PWDs within the selectable list of PWDs based at least partially on a number of determined therapy insight associated with respective PWDs of the selectable list of PWDs (paragraph 106 discloses filters to further sort and/or narrow the ranked search where the ranked treatment options (therapy insights) may be limited to only include those options supported by certain kinds of evidence, such as clinical modes; paragraph 115 discloses an algorithm can generate one or more treatment options (therapy insights) for the patient).
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. Anderson teaches a method wherein displaying the one or more therapy insights comprises: 
displaying an identifier of the one or more therapy insights and a behavioral trend of the respective PWD (Figures 6A and 6B disclose a prompt indicating blood sugar is low based on measured data, and offers therapy insight (treatment) to increase the blood sugar level but outputting a list of various carbs; paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior; paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources).  

Claim 10 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
further comprising: displaying a plurality of therapy insights (Figure 26A discloses a patient’s current therapy; paragraph 79 discloses a current therapies section which indicates the type of therapy that the patient in undergoing).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 11 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. Anderson teaches a method further comprising: 
receiving selection of a therapy insight of the one or more therapy insights (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to the selection, displaying one or more pre-generated therapy recommendations associated with the selected therapy insight (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior; paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources).  

Claim 12 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. Anderson teaches a method wherein displaying the one or more therapy insights comprises: 
displaying one or more of a behavioral recommendation to adjust an undesirable behavior of a respective PWD of the selectable list of PWDs (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior) and a behavior recommendation to adjust a desirable behavior of the respective PWD (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior). 

Claim 13 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein displaying the one or more therapy insights comprises:  displaying one or more of a long acting insulin dose recommendation and a rapid action insulin dose recommendation (Figures 7C discloses the different insulin types (Lispro (fast acting), NPH (intermediate/long term), and regular; Figure 10B discloses the doses of both regular or lispro (rapid) and NPH (long acting); Figure 13B discloses insulin doses). 
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 14 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 11. Anderson teaches a method further comprising: 
receiving selection of the one or more pre-generated recommendations (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to receiving the selection, indicating that the one or more selected pre-generated therapy recommendations are to be sent to the respective PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 15 (Original): Anderson, Gordon, and Shrager teach the method of claim 11. 
Anderson teaches a method further comprising: 
receiving selection of a pre-generated recommendation of the one or more pre-generated recommendations (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to receiving the selection, removing the selected pre-generated recommendation from the one or more pre-generated recommendations (paragraph 107 discloses prompts (pre-generated recommendations) may be deleted based on data analysis of the patient trends corresponding to the prompts).  

Claim 16 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 8. Anderson teaches a method further comprising: 
displaying one or more recommended therapy setting changes of the insulin therapy associated with the therapy insight of the one or more therapy insights, the one or more recommended therapy setting changes (paragraph 12 discloses at least one prompt may be output to modify patient behavior and the device settings at the healthcare provider device; paragraph 17 discloses a set of one or more prompts may be generated to modify the device setting of a patient computing device based on the risk) comprising: 
an updated setting value that is an update to the current setting value upon acceptance of the therapy insight (paragraph 61 discloses allowing the healthcare provider to adjust the food plan and exercise (current value) that was prescribed to the patient after performing patient follow-ups).  
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
a current setting value prior to acceptance of the therapy insight (Figure 11D discloses a display of the current insulin dose (value), and the proposed insulin dose (value)). 
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 17 (Original): Anderson, Gordon, and Shrager teach the method of claim 8. Anderson teaches a method wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior).  

Claim 18 (Currently Amended): Anderson teaches a method for prioritizing presentation of therapy insights that includes pre-generated content at an electronic device (paragraph 30 discloses subsets of data may be used to prioritize attention and resources for the patient; paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), the method comprising: 
receiving, from a blood glucose sensor (paragraph 6 discloses receiving data from an analyte measurement device (e.g. blood glucose monitor) and at a device having one or more processors, a memory and display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device), blood glucose data for at least one patient of a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy (Figure 4 discloses transferring blood glucose results to the cloud from an analyte measurement device; paragraph 16 discloses the patient may be selected for treatment from a healthcare professional based on the patient classification), wherein the PWDs are associated with a provider caring for the PWDs (Figure 4 discloses a care circle of family, friends, and nurses indicating an association between the patient and provider; paragraph 116 discloses a set of one or more predetermined contacts including emergency, health care providers, and sharing circle; paragraph 121 discloses a patient docket of a coach and/or health care professional’s caseload, indicating patients associated with a health care professional);
receiving or determining, at the device, insulin therapy data for at least one PWD of the selectable list of PWDs (paragraph 79 discloses a patient data section that displays patient data, including the type of therapy data (e.g. insulin) for adjustable time frames (7 days, 30 days));
the at least one therapy insight being generated based in part on one or more of the insulin therapy insight being generated based in part on one or more of the insulin therapy data or the blood glucose data of the PWD (paragraph 12 discloses at least one prompt may be output to modify patient behavior and the device settings at the healthcare provider device; paragraph 17 discloses a set of one or more prompts may be generated to modify the device setting of a patient computing device based on the risk); 
wherein the therapy insight includes first pre-generated content corresponding to the insulin-based therapy (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health; This feature is further supported by Gordon as discussed below); 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
displaying, on the display, the selectable list of PWDs (Figure 5 discloses an alphabetic listing of patient names), and associating at least one therapy insight with a PWD within a column portion of the selectable list of PWDs, the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs (Figure 7B; paragraph 3 discloses generating displays containing treatment guidelines for use by a medical provider, which is interpreted as a display of therapy insights; paragraph 17 discloses a data storage component which is adapted to store guideline data representing guidelines for assessing a condition of an entity, guidelines for taking action, or both; paragraph 54 discloses generating a display and illustrating a screening and pathway for the patient which is termed a diagram, however, the term diagram can also refer to other types of displays including spreadsheets and lists (which is correlated to columns); paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing), 
displaying and associating an insulin therapy recommendation corresponding to the therapy insight with a PWD within the selectable list of PWDs exhibiting the sored order of PWDs, the insulin therapy recommendation generated based in part on the insulin therapy data of the PWD (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient), 
wherein the insulin therapy recommendation includes second pre-generated content corresponding to the insulin-based therapy of the PWD (paragraph 96 discloses a follow-up prompt (second pre-generated content) for the patient);
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Anderson to further include integrating data with guidelines to generate displays containing the guidelines and data by integrating the patient data with treatment guidelines to assist a healthcare provider in providing treatment to a patient as disclosed by Gordon.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson in this way to provide a system and method capable of integrating patient data with Staged Diabetes Management guidelines, which uses diagrams or decision paths to illustrate to a healthcare provider different courses of treatment for a diabetes patient, so as to provide an overall Staged Diabetes Management technique (paragraphs 9 and 12).
Anderson and Gordon fail to explicitly teach the following limitations met by Shrager as cited: 
sorting an order of PWDs within the selectable list of PWDs based at least partially on the number of therapy insights associated with respective PWDs of the selectable list of PWDs  (paragraph 106 discloses filters to further sort and/or narrow the ranked search where the ranked treatment options (therapy insights) may be limited to only include those options supported by certain kinds of evidence, such as clinical modes; paragraph 115 discloses an algorithm can generate one or more treatment options (therapy insights) for the patient).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 19 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 18. Anderson teaches a method further comprising: 
displaying an icon (paragraph 31 discloses displaying an icon on a touch screen) to cause the at least one therapy insight to be sent to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends); and 
in response to receiving selection of the icon, sending the therapy insight to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 20 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 18. Anderson teaches a method further comprising: 
receiving selection of viewing at least a portion of therapy data of a PWD of the selectable list of PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin-based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); 
in response to receiving the selection: continue displaying the at least one therapy insight (paragraph 121); and 
replace displaying the insulin therapy recommendation with displaying at least a portion of the therapy data of the PWD of the selectable list of PWDs (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic; paragraph 76 discloses scale factors based on one or more types of diabetes, age, and time diagnosed with diabetes, as well as scale factors for a subgroup of patients configured to appropriately represent health or range of health for that subgroup).  

Claim 21 (Previously Presented): Anderson, Gordon, and Shrager teach the method of claim 20. 
further comprising: displaying an icon (paragraph 31 discloses displaying an icon on a touch screen) to cause the therapy insight to be sent to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends); and 
in response to receiving selection of the icon, sending the therapy insight to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 22 (Currently Amended): Anderson teaches a system for providing pre-generated content of clinical advice, related to behaviors of a patient with diabetes (PWD), to a provider caring for the PWD (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), comprising: 
an insight determination system (paragraph 28 discloses a system, device and method for managing a chronic disease using data analysis from a plurality of measurement devices) comprising:
 at least one processor  (paragraph 42 discloses a computing device comprising a controller comprising a processor and memory); and 
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (paragraph 42 discloses the memory may store instructions to cause the processor to execute modules, processes, and/or functions), cause an insights determination system of the system to:
receive one or more of blood glucose data or insulin therapy data (paragraph 6 discloses receiving data from an analyte measurement device (e.g. blood glucose monitor); 
identify a predefined behavior of a PWD responsive to the detected clinically relevant pattern (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends; paragraph 12 discloses at least one prompt may be output to modify patient behavior and the device settings at the healthcare provider device; paragraph 45 discloses the computing device may be configured to identify patterns in patient behavior and use to identified patterns to predict future patient behavior), wherein the predefined behavior of the PWD is related in perspective of insulin-based management of a person's diabetes (paragraph 6 discloses presenting trends to a patient may increase the patient’s understanding of how their behavior correlates to their blood glucose measurements – the trends disclose the patients analyte measurements which is correlated to predefined behavior); and 
a health care provider (HCP) device configured to:
receive the selected therapy insight (paragraph 96 discloses the healthcare professional may review and select a prompt to modify a patient’s prescription (modify medicine, dosing); paragraph 122 discloses the coach and/or healthcare professional may transmit information to display on the patient computing device while the communication channel with the patient is active);
display a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy (paragraph 16 discloses the patient may be selected for treatment from a healthcare professional based on the patient classification; (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive).
 Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
based at least partially on the one or more of blood glucose data or insulin therapy data, detect a clinically relevant pattern in insulin therapy data (paragraph 62 discloses determining whether patient has reached the oral agent stage or the insulin stages based on the guidelines recommended for treatment of diabetes; paragraph 64 discloses prescribing a recommended amount of insulin based on the patient’s weight, with the provider capable of adjusting the patient’s dosage as needed; paragraph 67 discloses reviewing patient’s interim history, physical conditions, and laboratory results to provide recommendations for considering different insulin stages (modifying dosage based on whether there is improvement/no improvement in the patient’s data);
select a therapy insight associated with the identified predefined behavior of the PWD wherein the therapy insight comprises pre-generated content of clinical advice for insulin-based management of a person's diabetes (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient); 
displaying and associating the received, selected therapy insight with a PWD within a column portion of the selectable list of PWDs exhibiting the sorted order of PWDs (Figure 5 discloses an alphabetic listing of patient names), the column portion of the selectable list of PWDs comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs (Figure 7B; paragraph 3 discloses generating displays containing treatment guidelines for use by a medical provider, which is interpreted as a display of therapy insights; paragraph 17 discloses a data storage component which is adapted to store guideline data representing guidelines for assessing a condition of an entity, guidelines for taking action, or both; paragraph 54 discloses generating a display and illustrating a screening and pathway for the patient which is termed a diagram, however, the term diagram can also refer to other types of displays including spreadsheets and lists (which is correlated to columns); paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Anderson to further include integrating data with guidelines to generate displays containing the guidelines and data by integrating the patient data with treatment guidelines to assist a healthcare provider in providing treatment to a patient as disclosed by Gordon.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson in this way to provide a system and method capable of integrating patient data with Staged Diabetes Management guidelines, which uses diagrams or decision paths to illustrate to a healthcare provider different courses of treatment for a diabetes patient, so as to provide an overall Staged Diabetes Management technique (paragraphs 9 and 12).
Anderson and Gordon fail to explicitly teach the following limitations met by Shrager as cited: 
sorting an order of PWDs within the selectable list of PWDs based at least partially on the number of therapy insights associated with respective PWDs of the selectable list of PWDs  (paragraph 106 discloses filters to further sort and/or narrow the ranked search where the ranked treatment options (therapy insights) may be limited to only include those options supported by certain kinds of evidence, such as clinical modes; paragraph 115 discloses an algorithm can generate one or more treatment options (therapy insights) for the patient).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 23 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of a PWD is a desirable behavior of the PWD indicative of improved insulin therapy outcomes (paragraph 29 discloses data analysis showing that a patient is on a positive trend may be used to generate a prompt providing positive reinforcement to the patient and/or a reduction in the frequency of analyte testing).  

Claim 24 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of a PWD is an undesirable behavior of the PWD indicative of diminished insulin therapy outcomes (paragraph 87 discloses negative trends in the data may be identified early and notified to the patient before the patient’s health risk increases).

Claim 25 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of the PWD is indicative of correct usage of a glucose sensor during a predetermined time frame, and the therapy insight corresponds to the correct usage of the glucose monitor during the predetermined time frame (paragraph 6 discloses receiving data from an analyte measurement device (blood glucose monitor) and a patient measurement device (activity tracker); paragraph 12 discloses the analyte measurement device may include a blood glucose monitor where the analyte data may comprise blood glucose data and glucose testing history).  

Claim 26 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the therapy insight is generated in response to a first glucose level of the PWD is in a predetermined glucose range for a first duration of time (Figure 12 B discloses glucose target ranges pre and post meal, and pre-bedtime; paragraph 67 discloses a determination of whether the patient’s SMBG is within the target range, and if not provides a recommendation with respect to insulin dosage). 
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  
 
Claim 27 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the therapy insight is generated in response to a first glucose level of the PWD is in a predetermined glucose range for a first duration of time and the first time duration is larger than a previous second duration of time corresponding to previous glucose level of the PWD in the predetermined glucose range for the previous second duration (Figure 12 B discloses glucose target ranges pre and post meal, and pre-bedtime; paragraph 67 discloses a determination of whether the patient’s SMBG is within the target range, and if not provides a recommendation with respect to insulin dosage). 
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 28 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the therapy insight is generated in response to a previously generated therapy insight not subsequently generated for a predetermined time frame (paragraph 67 discloses if improvement is shown, it indicates the recommendations should be maintained, if no improvement, the guidelines recommended must be reassessed to determine whether the patient’s dosage is sufficient).  
The motivation to combine the teachings of Anderson, Gordon, and Shrager is discussed in the rejection of claim 1, and incorporated herein.  

Claim 29 (Original): Anderson, Gordon, and Shrager teach the system of claim 22. Anderson teaches a system wherein the therapy insight is generated in response to a previously generated insight generated in a first predetermined time frame and not generated in a portion of the first predetermine time frame (paragraph 10 discloses modifying patient behavior in response to one or more of the data trends; paragraph 30 discloses the patient and/or health care professional may receive a prompt from the system to act to modify the settings of one of the devices).  

Claim 30 (Original): Anderson, Gordon, and Shrager teach the system of claim 22.  Anderson teaches a system wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior).

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were received.
35 U.S.C. § 101 Rejection
	Regarding claims 1 – 30 rejected under 35 U.S.C. 101, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The claims are receiving blood glucose and therapy data, determining therapy insights, and displaying the results. The limitations are managing interactions between a patient and a physician to assist with treatment for a medical condition (Organizing Human Activity). Thus, the rejection is maintained.



35 U.S.C. § 103 Rejection
The Applicant argues Anderson and Gordon do not teach or suggest “sorting an order of PWDs within the selectable list of PWDs based at least partially on the number of therapy insights associated with respective PWDs of the selectable list of PWDs” nor “displaying, on the display, the selectable list of PWDs exhibiting the sorted order of PWDs, the displayed selectable list of PWDs comprising a column portion comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs” as recited in claim 1.  The Examiner respectfully disagrees. The Examiner respectfully submits that new prior art was cited for the limitation “sorting an order of PWDs within the selectable list of PWDs based at least partially on the number of therapy insights associated with respective PWDs of the selectable list of PWDs”.  Shrager discloses filters to further sort and/or narrow the ranked search where the ranked treatment options (therapy insights) may be limited to only include those options supported by certain kinds of evidence, such as clinical modes (paragraph 106) and an algorithm can generate one or more treatment options (therapy insights) for the patient (paragraph 115).  In addition, Shrager discloses ranking treatments, as illustrated in Figure 7.  
With respect to the limitation “displaying, on the display, the selectable list of PWDs exhibiting the sorted order of PWDs, the displayed selectable list of PWDs comprising a column portion comprising an indication of a number of determined therapy insights for each PWD of the selectable list of PWDs”, the Examiner respectfully submits the claims fail to disclose how the list of PWDs are sorted, merely that the are sorted and include a number of predetermined insights.  The Examiner submits Gordon discloses generating displays containing treatment guidelines for use by a medical provider, which is interpreted as a display of therapy insights (paragraph 3) as well as disclosing a data storage component which is adapted to store guideline data representing guidelines for assessing a condition of an entity, guidelines for acting, or both (paragraph 17). In addition, Gordon discloses an alphabetic listing of patient names (Figure 5), thus indicating a selectable list of patients (PWDs).  Gordon also discloses generating a display and illustrating a screening and pathway for the patient which is termed a diagram, however, the term diagram can also refer to other types of displays including spreadsheets and lists (which is correlated to columns) and a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing) (paragraphs 54 and 79).  This is interpreted as disclosing a listing of different pathways (therapy insights) applicable to a patient.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626